DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 9-12, 16, 18 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first wire being a hollow tube” in line 6. There is insufficient support in the originally filed disclosure for such an amendment. In the remarks filed 2/23/2022, applicant points to Figs. 3A and 3B for support for this amendment. While Figs. 3A and 3B show the first wire 202 drawn with two lines, the drawings are not clear enough to inherently disclose that the first wire 202 is a hollow tube. For example, the two lines of 202 could instead indicate a solid rod, filament, wire or shaft. With particular reference to Figs. 3B and 3C, the distal end of the first wire 202 appears closed where it attaches to the lateral structure 200. At first glance, it may appear that the first wire 202 of Fig. 3A may have an open distal end; however, the distal end of 202 actually goes under the filter 201 as the first wire 201 extends on a lower side of the filter 201. Therefore, the drawings alone do not support the language “a first wire being a hollow tube”. Additionally, the specification does not explicitly disclose the first wire being a hollow tube. Instead, the specification states that the second wire may be a hollow tube that the first wire passes through ([0055]). Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 12, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahbichler (US 2015/0313701 A1).
Regarding claim 1, Krahbichler ‘701 discloses a device (embolic protection device 200; fig. 12) for deflecting emboli (as device 200 is used for embolic deflection; [0019]), the device comprising: a filter (blood permeable unit, generally noted as 132 in the figures); said filter having an upper side (side facing arteries on the top of filter) and an opposite side (side facing the aorta on the bottom of the filter; fig. 12); a lateral structure (frame, generally noted as first support member 133 in the figures) being a spring ring wire (as the frame is collapsible (abstract, [0020], [0107]) and the term 
Regarding claim 7, Krahbichler ‘701 discloses wherein said device is made from metal wire (as portions of the frame and/or permeable unit 132 can be constructed out of wire containing a core of tantalum and/or platinum and an outer material of Nitinol; [0125]).

Regarding claim 12, Krahbichler ‘701 discloses wherein, upon installation in an aortic arch, said lateral structure is configured to form a seal with the walls of the aortic arch (fig. 12; [0111]; [0131]).
Regarding claim 16, Krahbichler ‘701 discloses wherein said filter (blood permeable unit 132) comprises a hollow tube positioned along the length of the filter (as the blood permeable unit may have at least one guiding unit, such as a tubular bent element that may receive the tether proximally its distal end where it is attached to the device, such as at the blood permeable unit or periphery; [0038]).
Regarding claim 18, Krahbichler ‘701 discloses wherein said second wire includes a snare (loop), and said proximal end of said filter includes a bead, or other receiving element (hook and/or ball-tip), that joins with said snare (as the connection point 131, which connects “second wire” 130 to the “filter” 132, may include a release and capture hook for connecting the device 200 with the plunger i.e. the delivery wire may end in a loop which captures hook and/or ball-tip of the device 200; [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krahbichler (US 2015/0313701 A1).
Regarding claim 2, Krahbichler ‘701 fails to explicitly disclose wherein said first wire further comprises a screw-like mechanism positioned at its distal end and said filter or said lateral structure comprises a mating component at its distal end suitable to receive said screw-like mechanism.
However, Krahbichler ‘701 teaches wherein the second wire (plunger/delivery device 130) may be connected to the filter and the lateral structure by a connection point (131), for instance a screw at the connection point can be mated with a screw on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the tether i.e. first wire of Krahbichler ‘701 to the distal end of the frame and/or the blood permeable unit to include a screw-like mechanism as claimed, in light of the teachings of Krahbichler ‘701, as all of the claimed connection mechanisms were known in the prior art and one skilled in the art could have combined the connection mechanisms as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of mating a wire to an embolic deflection device.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krahbichler (US 2015/0313701 A1) in view of Lees et al. (US 9,888,994 B2).
Regarding claims 9 and 10, Krahbichler ‘701 discloses wherein the device can be stiffened by the inclusion of heavier gauge wire or by multiple wires of a certain gauge being wound together, e.g., the device can include 2, 3, 4, 5, or more wires to increase the stiffness of the intra-vascular device i.e. two or more twists. Thus, the gauges of the wires result in differing stiffness of the device, but Krahbichler ‘701 fails to expressly disclose a diameter of said metal wire is about 0.5 mm or less. 
However, Lees teaches a device for deflecting emboli in an aortic arch (figs. 3A-E) with a frame and a filter or porous membrane having an integrated delivery device wire ranging from 0.014 inch to 0.035 inch (i.e. 0.3556 mm to 0.889 mm; column 12, lines 31-43). 
.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krahbichler (US 2015/0313701 A1) in view of Krahbichler (US 2014/0194920 A1).
Regarding claim 35, Krahbichler ‘701 fails to disclose a dilator is connected to said device.
However, Krahbichler ‘920 teaches a device for deflecting emboli (fig. 4B) comprising a filter (embolic protection unit 8), and a sheath (2), similar to the catheter (2) of Krahbichler ‘701 (fig. 12), that includes a dilator (radially expandable units 5; fig. 4B) connected to the device (fig. 4B) for the purpose of providing an accessible lumen or dilating septum punctures as well as accurate positioning and stabilization of the device ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krahbichler ‘701 to include a dilator connected to the device as taught by Krahbichler ‘920 in order to dilate septum punctures as well as provide accurate positioning and stabilization of the device.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. With respect to claim 1, applicant argues Krahbichler ‘701 fails to disclose a first wire being a tube as now claimed, stating that guiding unit, which may be tubular, cannot properly be construed as the recited first wire as it extends on the upper side of the filter unit, not the opposite side of the filter as claimed. However, as discussed above, tether 300 of Krahbichler ‘701 is construed as the claimed first wire, not the guiding unit. Tether 300 may be elastic along its entire length and may be formed as a tubular braid of double helically wound strands ([0123]). Such a tubular braid would comprise a hollow interior as a tube is defined as “a hollow body, usually cylindrical, and long in proportion to its diameter, of wood, metal, glass, or other material, used to convey or contain a liquid or fluid, or for other purposes; a pipe” (https://www.oed.com/view/Entry/207148?rskey=sQLr5F&result=1#eid).
Applicant further argues that Krahibchler ‘701 fails to disclose first and second wires both arranged to extend of a distal end of a catheter as now claimed. The examiner respectfully disagrees. As shown in Figure 12 of Krahibchler ‘701, the tether 300 i.e. first wire and the pusher/wire 130 i.e. second wire are both arranged to extend out of a distal end of the tubular channel 7 and the tubular channel 7 is considered a catheter as it is a long tubular instrument for use in the body. Thus, both tether 300 and pusher/wire 130 are arranged to extend out of a distal end of a catheter. The fact that Krahibchler ‘701 includes a catheter 2 adjacent and connected to catheter 7, additional structure not required by the invention, is irrelevant because Krahibchler ‘701 discloses the invention as claimed.
For at least the foregoing reasons, the application is not found in condition for allowance at this time.

Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771